Citation Nr: 1426612	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a shell fragment wound, right foot.

2.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to a shell fragment wound, right foot.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for vascular dementia with depressive features.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's shell fragment wound, right foot, is manifested by subjective complaints of numbness, tingling, swelling, pain, weakness and lack of endurance, and it has not been diagnosed as flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones. 

2.  The record does not reflect that the Veteran's right knee degenerative joint disease is causally or etiologically related to service or was caused or aggravated by the service-connected shell fragment wound, right foot.

3.  The record does not reflect that the Veteran's acquired psychiatric disability, to include PTSD, is causally or etiologically related to service.

4.  The record does not reflect that the Veteran's vascular dementia with depressive features is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a shell fragment wound, right foot, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for service connection for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2013).

4.  The criteria for service connection for vascular dementia with depressive features have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 
      
Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 
	
Prior to initial adjudication of the Veteran's claims decided herein, a letter dated in April 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in May 2009 in conjunction with his claim.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.
II.  Increased Evaluation for Shell Fragment Wound, Right Foot

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderately severe residuals of foot injuries are rated 20 percent disabling and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2013).

The Veteran had a VA examination for his right foot in May 2009 at which he reported pain, swelling, weakness, lack of endurance, numbness, and a tingling sensation.  There was not any heat, redness, stiffness, fatigability, or other symptoms.  There were flare-ups weekly or more often that lasted for less than a day.  The precipitating factors were walking or standing in a certain position and alleviating factors were rest and elevation of the right leg.  The examiner noted that the Veteran used a walker and wheelchair due to muscle weakness.

On examination there was no evidence of painful motion, swelling, tenderness, or instability.  There was evidence of weakness and abnormal weight bearing.  The right foot had general muscle weakness and the examiner felt that the callosities indicated abnormal weight bearing.  The Veteran's gait showed poor propulsion on a flexion pattern.  X-rays showed generalized osteopenia and degenerative changes of the foot.  The diagnosis was right foot shell fragment wound residuals and right foot degenerative joint disease.  The problems associated with the diagnosis were right foot numbness and a tingling sensation.  The right foot prevented shopping, exercise, sports and driving and had a moderate effect on other activities of daily living.  An opinion on the effect on the Veteran's occupation was not provided because the Veteran was retired.  At June 2013 VA treatment there was slight edema in the foot.

In regards to a higher evaluation under Diagnostic Code 5284, the Board notes that the terms mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6  (2013).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

The record does not suggest that the Veteran's disabilities approximate the degree of severity required for a 30 percent rating.  Specifically, the Board notes that at the May 2009 VA examination there was no evidence of painful motion, swelling, tenderness, or instability, and there was only slight edema at June 2013 treatment. While the term moderately severe is not defined by regulation, the absence of these symptoms on examination is indicative of no more than moderately severe impairment even when pain is considered.  Furthermore, while the Veteran needed to use a walker or wheelchair to ambulate, the examiner did not indicate that this was due to the right foot.  Therefore, an evaluation greater than 20 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The record does not show that the Veteran has pes planus, claw foot, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore evaluations under Diagnostic Codes 5276, 5278, 5280, 5281, 5282, and 5283 are not warranted.  See 38 C.F.R. § 4.71a.  Likewise, since the Veteran is already assigned a 20 percent evaluation, and he does not have bilateral weak foot, a rating under Diagnostic Code 5277 is not warranted.  See id.  

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

There is no showing that the functional loss of the Veteran's right foot warrants a higher rating.  At the May 2009 VA examination there was not painful motion.  To the extent that the Veteran has lack of endurance in the right foot and flare-ups, the Board concludes that the assigned 20 percent rating accounts for these reports.  Disability due to pain is to be "supported by adequate pathology."  38 C.F.R. § 4.40.
Since the medical evidence of record does not show objective findings of the Veteran's foot pain, the 20 percent rating acknowledges the Veteran's subjective complaints pursuant to the DeLuca decision, and a higher rating is not warranted.  

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's increased rating claim for a shell fragment wound, right foot.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria contemplate the Veteran's shell fragment wound, right foot.  While it is productive of pain and functional impairment, these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and he has not indicated a marked interference with employment or frequent hospitalizations.  Referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected shell fragment wound, right foot.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Right Knee Disability

The service treatment records do not show any complaints, treatment or diagnoses related to the right knee.  The post-service treatment records show that at October 2005 VA treatment the Veteran complained of right knee pain 

The Veteran had a VA examination in May 2009 at which he reported the onset of right knee pain in 2004.  He also reported cramps, decreased strength, constant right knee crepitus, a locking sensation, and not being able to stand due to right knee weakness.  The symptoms were exacerbated during cold weather and rain.  X-rays showed mild osteopenia and degenerative changes of the knee.  The Veteran was diagnosed with right knee degenerative joint disease.  The examiner opined that it was not caused by or a result of the service-connected shell fragment wound, right foot.  The rationale was that there was no evidence of right foot instability and that the right knee condition was secondary to the aging process.

Since the VA examiner's opinion is based on an accurate understanding of the Veteran's history, and is adequately articulated and explained, it can be given probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  There are no medical opinions of record indicating that the Veteran's right knee degenerative joint disease is related to service or was caused or aggravated by a service-connected shell fragment wound, right foot. 

While the Veteran has made statements to the effect that he has a right knee disability that is related to service on a direct basis or was caused or aggravated by the service-connected shell fragment wound, right foot, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for right knee degenerative joint disease, to include as secondary to service-connected shell fragment wound, right foot, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Acquired Psychiatric Disability, to Include PTSD, and Vascular Dementia with Depressive Features

The service treatment records do not show any complaints related to an acquired psychiatric disability or vascular dementia with depressive features.

At a November 1976 VA psychiatric examination it was noted that in April 1970 the Veteran sustained a severe blow to the head in a workplace accident.  The examiner diagnosed the Veteran with depressive neurosis and a history of epileptiform seizures following the 1970 accident.  

The Veteran had a private psychiatric evaluation in August 1977 at which he was diagnosed with severe depressive reaction with anxiety features.  The Veteran was diagnosed with schizophrenia, indifferentiated type, and epilepsy at November 1977 inpatient VA treatment.  At a December 1977 psychiatric examination the Veteran was diagnosed with organic cerebral syndrome without psychosis with epilepsy or post traumatic origin.  The Veteran said at a January 1978 psychiatric evaluation that onset of his present illness was the 1970 accident and that he felt badly because he could not earn a living.  At a June 1978 psychiatric evaluation the Veteran was diagnosed with depressive neurosis by history.  The examination reports and treatment records do not indicate any relationship between the psychiatric symptomatology and diagnosed disorders and military service.

At February 2006 VA treatment the Veteran was diagnosed with memory loss, depression, NOS, and rule out dementia vascular type.  The Veteran complained of depression for many years due to loneliness and his relationship with a son.  An addendum to February 2006 treatment notes states that the trigger had been work related conflicts.  At March 2007 VA treatment the Veteran attributed his depression to the recent losses of friends and family.  The Veteran continued VA treatment, and in May 2009 he reported an exacerbation of anxiety symptoms after learning of a Korean bomb drill.  No further explanation or context of this bomb drill was mentioned.  

The Veteran wrote in an April 2009 statement that while in Korea his division was infiltrated, several people were killed, and a good friend with a chest wound died in front of him.  The fight lasted for days, they were constantly under pressure from enemy fire while in Korea, and he was wounded by artillery fragmentation. 

The Veteran had a VA examination in May 2009.  The examiner diagnosed the Veteran with vascular dementia with depressive features.  He did not feel that he met the DSM-IV criteria for PTSD of persistent avoidance of the stimulus or persistent hyperarousal.  The examiner felt that the Veteran's problems with activities of daily living were due to cognitive decline and physical impairment and that there were no other mental disorders besides the cognitive impairment.

Continued VA psychiatric treatment records indicate that the Veteran's cognition continued to decline.  October 2012 treatment records indicate that he had senile dementia of multiple etiologies (vascular with frontal features and possible Alzheimer's) with behavior disturbance. 

Although the Board is sympathetic to the Veteran, the treatment and examination records dating from 1976 contain scant mention of his service in relation to his psychiatric symptomatology, including in his own reports and complaints.  Furthermore, the record does not show that he has been diagnosed with PTSD, and the VA examiner specifically found that the Veteran did not have a diagnosis in accordance with the DSM-IV.  See 38 C.F.R. § 4.125 (2013).  In the absence of proof of a present disability, there can be no valid claim for service connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no basis on which to find that PTSD has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, service connection for an acquired psychiatric disability cannot be granted based on a diagnosis of PTSD.  38 C.F.R. §§ 3.303.

There are no competent opinions of record indicating that vascular dementia with depressive features or another acquired psychiatric disability is related to service.  While the Veteran has made statements to the effect that he has PTSD and vascular dementia with depression that is related to service, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1331.  

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disability, to include PTSD, and vascular dementia with depressive features, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for a shell fragment wound, right foot, is denied.

Service connection for right knee degenerative joint disease, to include as secondary to a shell fragment wound, right foot, is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for vascular dementia with depressive features is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


